                                          Case 3:20-cv-01484-WHO Document 44 Filed 02/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD SEPULVEDA,                                  Case No. 20-cv-01484-WHO
                                                         Plaintiff,
                                   8
                                                                                             ORDER OF CONDITIONAL
                                                  v.                                         DISMISSAL
                                   9

                                  10     VALENTIN REYNOSO, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties have advised the court that they have agreed to a settlement of this case. Dkt.

                                  14   No. 43. IT IS HEREBY ORDERED that this case be dismissed with prejudice. However, if any

                                  15   party certifies to this court, within sixty (60) days, that settlement has not occurred, or that

                                  16   settlement of the claims is without prejudice, this Order shall be vacated and the case reopened.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 8, 2021

                                  19

                                  20
                                                                                                      William H. Orrick
                                  21                                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
